DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is based on the communications filed May 24, 2021. Claims 1 – 20 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,866,982 B2 in view of Takatsuka (US 2007/0061497 A1), hereinafter Takatsuka. Although the claims at issue are not identical, they are not patentably distinct from each other because while obvious variations in wording are present, claims 1 – 20 of U.S. Patent No. 10,866,982 B2 anticipate all of the claim limitations required of the independent claims of the instant application except for those regarding the claimed container. However, the features regarding the claimed container and likewise those of the dependent claims are rendered obvious in view of the citations from Takatsuka presented in the art rejection below. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features regarding auto-play as they pertain to albums and playlists as disclosed by Takatsuka with the claims 1 – 20 of U.S. Patent No. 10,866,982 B2 thus meeting all of the claimed limitations. One of ordinary skill in the art being motivated to make the combination since it has the advantage that “play of contents data relating to the contents data played based on the first list can be automatically started without any operation by a user even after the play based on the first list selected by the user ends,” Takatsuka Takatsuka [0206].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 – 9, 11 – 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takatsuka (US 2007/0061497 A1), hereinafter Takatsuka.

Claim 1: Takatsuka discloses a computing system comprising: a communications interface (see at least, “FIG. 3 shows an example construction of the player 1. In the example in FIG. 3, the player 1 has three buses 30, 34 and 40. The bus 30 connects to a hard disk drive (HDD) 32, a USB (universal serial bus) interface (I/F) 33 and a system gate array 36, and contents data is mainly transferred therethrough. The USB controller 33 connects to a USB connector 31 and controls the communication with external
equipment connecting to the USB connector 31,” Takatsuka [0059], “The player 1 and the PC 2 are connected in a wired manner in the description above, but the invention is not limited thereto. For example, a wireless communication I/F (not shown) that controls wireless communication may be
Takatsuka [0068]); at least one processor (see at least, “The bus 40 connects to a microcomputer 41, the system gate array 36 and a ROM (read only memory) 42, and a command is mainly transferred therethrough. The microcomputer 41 connects to a real time clock (RTC) 46 and the operating section 20. The operating section 20 generates and supplies a control signal in accordance with an operation on one of the keys 11 to 15 to the microcomputer 41. The microcomputer 41 controls the entire player 1 in accordance with a program prestored in the ROM 42 and/or hard disk drive 32 and based on the control signal supplied from the operating section 20. The microcomputer 41 generates a predetermined display control signal in accordance with a program,” Takatsuka [0061]); and at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the computing system is configured to (see at least, “The ROM 42 may be a re-writable EEPROM (Electrically Erasable Programmable Read Only Memory) , for example, and a program stored therein can be updated. A program for updating may be supplied from an external computer apparatus via the USB connector 31. Apparently, the program stored in the hard disk drive 32 may be updated in the same manner,” Takatsuka [0063], “The player 1 may be considered as a computer apparatus practically since the player 1 is controlled by the microcomputer 41 in accordance with a program stored in the ROM 42 and/or hard disk drive 32,” Takatsuka [0064]): 
receive, via the communications interface, data indicating a container of audio tracks (see at least, “A user may manipulate the operating section 20 in a predetermined manner based on the display on the display section 10, for example, whereby contents data to be played is selected,” Takatsuka [0081]), wherein the container comprises one of (a) a playlist (see at least, “FIG. 12D shows an example of play based on a playlist, which is created by a user, for example. In this case, the contents on the playlist are automatically and sequentially played as contents to be played,” Takatsuka [0136]), or (b) an 
add the container of audio tracks to a queue corresponding to at least one playback device, wherein the queue comprises an ordered list of audio tracks (see at least, “and contents are automatically and sequentially played in accordance with the list of contents to be played, which is created based on the search result,” Takatsuka [0136]; 
cause, via the communications interface, the at least one playback device to play back audio tracks according to the queue (see at least, “a list of contents to be played is created based on the searched contents. The list of contents to be played is stored in the RAM 37, for example. When all of the contents to be played are played,” Takatsuka [0135]); 
determine additional audio tracks that correspond in substantial likeness to the audio tracks in the container (see at least, “For example, as shown in FIGS. 14A and 14B, the play of contents based on an artist tree relating to Artist A is started from Contents "AAAA", which is the first one of contents to be played, and ends with the last contents, "XXXX" (see FIG. 14A). Each contents is associated with attribute information (metadata) by a contents management database. In the example in FIGS. 14A and 14B, the contents to be played next is selected from a predetermined playlist based on attribute information of the last contents, "XXXX" of the contents to be played. For example, as shown in the example in FIG. 14B, the play-start contents may be determined in a predetermined play list for the auto-play based on the contents ID of the last contents, "XXXX", of the contents to be played,” Takatsuka [0141], “The contents to be used for determining the play-start contents for the auto-play on the list, like the contents, "XXXX" in FIGS. 14A and 14B, is called seed contents. The predetermined playlist for the auto-play, that is, the list having contents to be played in the auto-play is called auto-play playlist,” Takatsuka [0142], “The contents having a contents ID agreeing with the contents ID of the seed Takatsuka [0151], “Having described that the other attributes than the contents ID to be used for selecting the play-start contents are an artist ID and a genre ID, the invention is not limited to the examples. Other attributes may be used to select the play-start contents. For example, the play-start contents may be selected based on each field of the contents management database in FIG. 5 and by using an album ID, for example,” Takatsuka [0167], The method for adjustably selecting the auto-play play list under a predetermined condition is not limited to the method described above. For example, another playlist similar to information indicating an overall type of the playlist may be selected as the auto-play playlist,” Takatsuka [0206]); and 
when the at least one playback device finishes playback of the queue, add the determined additional audio tracks to the queue such that playback time of the queue is extended (see at least, “According to an embodiment of the invention, when the play of all contents to be played, which have been designated by an user's operation, ends, contents related to the played contents is searched from a predetermined playlist based on the played contents, and the auto-play is automatically started based on the searched contents,” Takatsuka [0138], Takatsuka FIG. 13, Takatsuka FIG. 21).

Claim 3: Takatsuka discloses the computing system of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: determine that the at least one playback device has finished playback of the queue based on (a) the at least one playback device finishing playback of a last audio track in the queue (see at least, “In the play mode without auto-play in all of the examples in FIGS. 12A to 12D, when the play of the last contents ends, the playing operation in the player 1 ends, which is followed by the standby state until the next user's operation,” [0137]) or (b) the at least one playback device progressing through all audio tracks in the queue “According to an embodiment of the invention, when the play of all contents to be played, which have been designated Takatsuka [0138], “FIG. 13 schematically shows processing of starting the auto-play. When the play of all of contents to be played ends based on a user's selection (step S30), a lapse of a predetermined time N is waited in the next step S31. In other words, in step S31, whether the state with no operations by a user including powering-off and contents search continues for the predetermined time N or longer or not is determined. If it is determined that the predetermined time N has passed with no operation given by a user, the processing moves to step S32 where the auto-play is started,” Takatsuka [0139]Takatsuka FIG. 13, Takatsuka FIG. 21).

Claim 4: Takatsuka discloses the computing system of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: determine that an automatic playback extension feature is enabled for the at least one playback device (see at least, “FIG. 13 schematically shows processing of starting the auto-play. When the play of all of contents to be played ends based on a user's selection (step S30), a lapse of a predetermined time N is waited in the next step S31. In other words, in step S31, whether the state with no operations by a user including powering-off and contents search continues for the predetermined time N or longer or not is determined. If it is determined that the predetermined time N has passed with no operation given by a user, the processing moves to step S32 where the auto-play is started,” Takatsuka [0139]), wherein, when the automatic playback extension feature is disabled, the computing system is configured to forego adding additional audio tracks to the queue when the at least one playback device finishes playback of the queue (see at least, “In the play mode without auto-play in all of the examples in FIGS. 12A to 12D, when the play of the last Takatsuka [0137]).

Claim 5: Takatsuka discloses the computing system of claim 1, wherein the program instructions that are executable by the at least one processor such that the computing system is configured to determine the additional audio tracks that correspond in substantial likeness to the audio tracks in the container comprise program instructions that are executable by the at least one processor such that the computing system is configured to: determine the additional audio tracks based on corresponding characteristics of the audio tracks in the container and audio tracks in one or more additional playlists (see at least, “For example, as shown in FIGS. 14A and 14B, the play of contents based on an artist tree relating to Artist A is started from Contents "AAAA", which is the first one of contents to be played, and ends with the last contents, "XXXX" (see FIG. 14A). Each contents is associated with attribute information (metadata) by a contents management database. In the example in FIGS. 14A and 14B, the contents to be played next is selected from a predetermined playlist based on attribute information of the last contents, "XXXX" of the contents to be played. For example, as shown in the example in FIG. 14B, the play-start contents may be determined in a predetermined play list for the auto-play based on the contents ID of the last contents, "XXXX", of the contents to be played,” Takatsuka [0141], “The contents to be used for determining the play-start contents for the auto-play on the list, like the contents, "XXXX" in FIGS. 14A and 14B, is called seed contents. The predetermined playlist for the auto-play, that is, the list having contents to be played in the auto-play is called auto-play playlist,” Takatsuka [0142], “The contents having a contents ID agreeing with the contents ID of the seed contents is searched from the auto-play playlist,” Takatsuka [0151], “Having described that the other attributes than the contents ID to be used for selecting the play-start contents are an artist ID and a genre ID, the invention is not limited to the examples. Other attributes may be used to select the play-start contents. Takatsuka [0167], The method for adjustably selecting the auto-play play list under a predetermined condition is not limited to the method described above. For example, another playlist similar to information indicating an overall type of the playlist may be selected as the auto-play playlist,” Takatsuka [0206], “For example, a case will be considered in which attribute information for determining the agreement with the seed contents is "genre". When the genre of the seed contents is "Rock", the playlist including contents with the genre, "Rock", is searched from playlists #1 to #n having multiple pieces of contents. For example, when the playlist #3 includes contents with the genre, "Rock", the playlist #3 is adjustably selected as the auto-play playlist. Then, the play is started from the contents with the genre, "Rock". The play may be started from another position such as the beginning of the playlist #3,” Takatsuka [0204]).

Claim 6: Takatsuka discloses the computing system of claim 5, wherein the corresponding characteristics include at least one of (i) container name, (ii) artist name, or (iii) genre (see at least, “In the example in FIG. 5, a record on the contents attribute information table has fields "CONTENTS ID", "ALBUM ID", "ARTIST ID", "GENRE ID", "RELEASE INFORMATION", "FREQUENCY OF PLAY", "RATING", "RANKING INFORMATION", "SALES INFORMATION" and "DATE OF REGISTRATION",” Takatsuka [0086], Takatsuka FIG. 5, Takatsuka FIG. 7D).

Claim 7: Takatsuka discloses the computing system of claim 1, wherein the program instructions that are executable by the at least one processor such that the computing system is configured to cause the at least one playback device to play back audio tracks according to the queue comprise program instructions that are executable by the at least one processor such that the computing system is configured to: cause one or more content delivery servers to stream data representing the audio tracks Takatsuka [0211]).

Claim 8: Takatsuka discloses the computing system of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the computing system is configured to: cause, via the communications interface, a user device to display graphical representations of the additional audio tracks (see at least, “The drive signal is supplied to the display section 10, and a list of playable contents data is displayed in a predetermined manner in accordance with the display control signal,” Takatsuka [0080]).

Claims 9 and 11 – 16 are substantially similar in scope to claims 1 and 3 – 8, respectfully, and therefore are rejected for the same reasons.

Claims 17, 19, and 20 are substantially similar in scope to claims 1, 4, and 5, respectfully, and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652